IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: N.M., A MINOR          : No. 749 MAL 2019
                                           :
                                           :
PETITION OF: N.M., A MINOR                 : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.